Citation Nr: 1433014	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to disability rating in excess of 10 percent for right knee instability.  

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee, with arthritis.  

5.  Entitlement to a compensable rating for bilateral hearing loss, prior to March 22, 2011.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to January 1972 and from September 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran provided testimony before a Veterans Law Judge regarding his claims.  A transcript of that testimony is associated with the claims file.  In a June 2014 letter, the Veteran informed VA that he did not wish to have a new hearing, though the Veterans Law Judge that performed his hearing was no longer with the Board.  

In June 2011, the Board denied the claim for an increased rating for fibromyalgia and remanded the remaining claims for further development.

In a March 2014 decision, the Agency of Original Jurisdiction (AOJ) granted service connection for endolymphatic hydrops with bilateral hearing loss and tinnitus, with a 100 percent disability rating, effective March 22, 2011.  The Veteran's bilateral hearing loss was considered part and parcel of that disability.  An evaluation of the same disability under various diagnoses is to be avoided under 38 CFR 4.14.  Also, a disability rating in excess of 100 percent would not be possible.  As such, the Veteran's increased rating claim for his bilateral hearing loss is effectively one for a compensable rating prior to March 22, 2011.

At his March 2011 Board hearing, the appellant appeared to raise additional claims, including a claim for service connection for a psychiatric disability, including panic attacks.  As that claim has not been adjudicated by the RO, the Board does not have jurisdiction over it.  It is therefore again referred to the AOJ for appropriate action.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 
 

FINDINGS OF FACT

1.  Non-Hodgkin's lymphoma was not manifested during the Veteran's active duty service, nor is it otherwise related to such service, to include as due to ionizing radiation from depleted uranium.

2.  For the entire appeal period, the Veteran's right knee instability is not manifested by moderate or severe instability.  

3.  For the entire appeal period, the Veteran's patellofemoral pain syndrome of the right knee, with arthritis, is not manifested by loss of flexion of 30 degrees or more or extension of 10 degrees or more, but is manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

4.  Prior to March 22, 2011, the Veteran's hearing loss was manifested by no worse than a numerical designation of Level II for each ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for non-Hodgkin's lymphoma have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2013).

2.  For the entire appeal period, the criteria for a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2013).

3.  For the entire appeal period, the criteria for a disability rating of 20 percent, and no higher, for patellofemoral pain syndrome of the right knee, with arthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2013).

4.  Prior to March 22, 2011, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In regards to the service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the initial unfavorable decision issued in June 2008, advised the Veteran of the evidence and information necessary to substantiate that claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, a May 2013 letter provided notice specific to claims for service connection based on claimed exposure to radiation.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any error as to the timing of the latter letter was cured by the AOJ's readjudication of the claim in a March 2014 supplemental statement of the case.  

As to the increased rating claims, a December 2008 provided notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claims, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, private and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, other than those he indicated he would have associated during his March 2011 hearing.  At that time, he indicated that his VA doctors would not provide medical opinions supportive of his service connection claim.  He has also not indicated that more recent VA medical records would be relevant to his current increased rating claims.  In regards to the bilateral hearing loss claim, the Board notes that the most recent VA medical records would not be relevant to the matter as they would be for the period after March 22, 2011.  As to the non-Hodgkin's lymphoma claim, the Veteran's claim has not been referred to the Under Secretary for Health for dose assessment; however, as will be explained in the decision herein, regardless of any exposure found, the most credible medical evidence of record does not support finding that non-Hodgkin's lymphoma would have developed due to exposure to depleted uranium.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the increased rating claims, the Board finds that adequate information is associated with the claims file to rate each of those claims.  For the bilateral hearing loss claim, VA examinations were obtained in March 2009, September 2009, May 2010 and August 2011 (as requested in the remand).  The Board notes that although an August 2011 VA examination was obtained, as previously noted the claim before the Board is currently for a compensable rating prior to March 22, 2011.  As such, the August 2011 VA examination is not applicable to the current claim.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating his service-connected bilateral hearing loss.  Furthermore, the Board finds that the examinations are adequate as they include an interview with the Veteran, a review of the record, and a full audiologic examination, addressing the relevant rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board finds that both VA examiners addressed the functional effects resulting from the Veteran's bilateral hearing loss.  Specifically, the January 2009 VA examiner noted that the Veteran difficulty hearing with other noise.  The September 2009 VA examiner noted difficulty understanding speech in background noise.  Therefore, as the VA examiners addressed the functional effects of the Veteran's bilateral hearing loss, the Board finds that such examinations comply with the Court's holding in Martinak, and no further examination is necessary. 

As to the right knee claims, VA examinations were obtained in January 2009 and September 2011 (per the June 2011 remand).  Also, a May 2010 VA examination for a total disability rating based on individual unemployability also provided findings for rating purposes.   Neither the Veteran nor his representative has alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected right knee and bilateral hearing loss, as each examination includes an interview with the Veteran, a review of the record and a full physical examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination reports of record are adequate to adjudicate these claims and no further examination is necessary.

For the service connection claim, VA examinations were obtained in September 2011 and October 2013 (also as requested in the remand).  The VA examiners provided specific findings referable to the Veteran's alleged non-Hodgkin's lymphoma sufficient for the Board to adjudicate such claim.  The Board finds that the latter VA examination and accompanying opinion is adequate to decide the issue as it is predicated on a review of the record, to include available service treatment records; and medical opinion evidence.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in March 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 hearing, the Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences, specifically including exposure to depleted uranium, which he alleges resulted in his non-Hodgkin's lymphoma.  Also, he provided testimony as to the symptoms and severity of such symptoms for his service-connected disabilities, including symptoms specifically related to rating his knee and how his hearing loss affects him.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Veterans Law Judge also requested specific information as to where the Veteran receives treatment and the availability of medical evidence.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's June 2011 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.



II.  Non-Hodgkin's Lymphoma Service Connection Claim

A.  Service Connection Law

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Claims based upon exposure to ionizing radiation are governed by separate regulations and each provides a separate distinct basis for establishing service connection based on exposure to ionizing radiation. See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed.Cir. 1994). Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A disease associated with exposure to radiation listed in 38 C.F.R. § 3.309(d) will be considered to have been incurred in service under the circumstances outlined in that section. Specifically, if a veteran, while on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity, then the diseases listed under 38 C.F.R. § 3.309(d) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  See also 38 U.S.C.A. § 1112.  A "radiation-risk activity" is defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

B.  Historical Background and Analysis

The Veteran contends that he was exposed to ionizing radiation in service - specifically to depleted uranium from inspecting vehicles exposed to depleted uranium, while on active duty in Southwest Asia.  (March 2011 Board hearing).  He claims that his non-Hodgkin's lymphoma developed due to this exposure

In this case, the Veteran did not participate in a radiation-risk activity as defined above, under 38 C.F.R. § 3.309(d)(3)(ii).  Nevertheless, service connection must also be considered under 38 C.F.R. § 3.311.  Significantly, Section 3.311 does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes. To consider service connection under section 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service, (2) he subsequently developed a radiogenic disease, meaning a disease that may be induced by ionizing radiation, and (3) such disease first became manifest within a period specified by the regulations. 38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  For cancer, such as non-Hodgkin's lymphoma, (with the exception of bone cancer and leukemia), the disease must have manifested five years or more after exposure. 38 C.F.R. § 3.311(b)(5).  

Although non-Hodgkin's lymphoma is included in the list of "radiogenic" diseases at 38 C.F.R. § 3.311(b), that regulation does not create a presumption of service connection, but merely accords the claimant special processing of the claim. Such processing "still requires a case-by-case determination of service connection for each claim based on one of the listed diseases." See Ramey v. Brown, 120 F.3d at 1245.

The Veteran's service treatment records are negative for any non-Hodgkin's lymphoma.  Indeed, following the end of his active duty in August 1991, a December 1992 retention examination found no abnormalities.

Similarly, the Veteran himself has reported that his non-Hodgkin's lymphoma developed years after service, in 2008 (over 15 years following his August 1991 period of active duty).  (March 2011 Board hearing).  VA medical records similarly document a diagnosis of non-Hodgkin's lymphoma starting in 2008.

As previously noted, the Veteran contends that the non-Hodgkin's lymphoma developed due to his exposure to depleted uranium, from inspecting exposed vehicles, in Southwest Asia.  (March 2011 Board hearing).  His DD 214 documents that he served in Southwest Asia between October 1990 and July 1991.  

His service personnel records are consistent with his reports.  They indicate that his duties involved duties of an automotive or quartermaster equipment repairer and the supervision of automotive, chemical and quartermaster equipment maintenance.  (July 1991 NCO EVALUATION REPORT).  However, the service personnel records do not include a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation.  

As directed in the Board's prior remand, in September 2011, the Veteran received a VA examination.  At that time, the Veteran reported that he had been informed "after the fact" that some of the vehicles that he had inspected and cleaned had been exposed to depleted uranium.  He also claimed that he had received a letter from the military informing him of the possibility of exposure to ionizing radiation during his tour of duty in the Gulf War.  The VA examiner diagnosed the Veteran with follicular non-Hodgkin's lymphoma, diagnosed 2008, status post six cycles of chemotherapy, now in remission since 2009.  The VA examiner also presumed exposure to ionizing radiation during active duty, per the Veteran's reported history.

The September 2011 VA examiner opined that it was at least as likely as not that the Veteran's non-Hodgkin's lymphoma was causally related to his active duty service as a result of exposure to environmental hazards during the Gulf War.  In support of his opinion, he reported a review of an article entitled "Clinical Presentation and Diagnosis of Non-Hodgkin's Lymphoma", which noted that specific chemicals and drugs associated with development of lymphoma included ionizing radiation.  Additionally, he noted that a VA Public Health website under ionizing radiation noted a presumption of non-Hodgkin's lymphoma as associated with ionizing radiation.

In October 2013, another VA physician provided a medical opinion.  That physician found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, even or illness.  

The October 2013 VA medical opinion provider explained that the Veteran had a diagnosis of follicular non-Hodgkin's lymphoma.  He explained that while he agreed with the September 2011 diagnosis, he disagreed with the medical opinion.  He found that a review of the claims file, service treatment records, medical records and scientific literature did not support the Veteran's contention that his non-Hodgkin's lymphoma resulted from exposure to various environmental hazards during the Gulf War, including depleted uranium.  Per the Agency for Toxic Substances and Disease Registry (ATSDR), there was "[n]o human cancer of any type has ever been seen as a result of exposure to natural or depleted uranium."

There are thus two competing medical opinions on this matter.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board notes that the October 2013 VA medical opinion provider had the most complete review of the Veteran's medical evidence, including a review of the claims file, and a review of the September 2011 VA examiner's opinions.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board additionally finds that the September 2011 VA examiner relied on inaccurate information.  In his opinion, he reported that VA provided a presumption for non-Hodgkin's lymphoma being associated with ionizing radiation.  However, as explained above, such a presumption applies to specific radiation-risk activity of which the Veteran did not take part.  Specifically, the presumption only applies for a "radiation-exposed veteran"  who took part in a "radiation-risk activity" defined as on-site participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima, Japan, or Nagasaki, Japan during a specific time period or World War II internment as a prisoner of war (or service on active duty in Japan immediately following such internment) which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Also, in his reliance on the article entitled "Clinical Presentation and Diagnosis of Non-Hodgkin's Lymphoma" merely noted that ionizing radiation could be associated with non-Hodgkin's lymphoma.  However, he did not indicate if the article provided a specific causal relationship or information specific to the radiation exposure alleged by the Veteran, namely exposure to depleted uranium.  

In contrast, the October 2013 VA medical opinion provider specifically considered the uranium exposure.  The article he cited was directly on point as to that type exposure, finding that "[n]o human cancer of any type has ever been seen as a result of exposure to natural or depleted uranium."

The October 2013 VA medical opinion provider's finding is also consistent with medical treatise evidence of record.  One article section entitled "III.  DEPLETED URANIUM -- A SHORT COURSE" noted that "[s]ome veterans have expressed concern about the possibility of cancer from the Gulf War DU [depleted uranium] exposure.  The scientific evidence on this issue is clear...RAND concluded 'Although any increase in radiation to the human body can be calculated to be harmful from extrapolation from higher levels, there are no peer reviewed published reports of detectable increases of cancer or other negative health effects from radiation exposure to inhaled or ingested natural uranium at levels far exceeding those likely in the Gulf.'"  (http://www.gulflink.osd.mil/du_ii/du_ii_s03.htm).  

Also, in another treatise of record by the U.S. Army Public Health Command (Provisional), entitled "Just the Facts...Urine Testing for Depleted Uranium" found that "The potential risk of cancer from radiation is also extremely small, since DU [depleted uranium] is less radioactive than natural uranium."

Medical treatise information, may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. App. 509, 513 (1998).   Also, "medical article and treatise evidence... can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 317 (1998), citing Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997); Bielby v. Brown, 7 Vet. App. 260, 265-67 (1994).  However, the Court has held that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Given the above evidence of record, the Board finds that the October 2013 VA medical opinion provider gave the most probative medical evidence as to whether the Veteran's non-Hodgkin's lymphoma developed due to his claimed exposure to depleted uranium in service.

The only other evidence of record supportive of the Veteran's claim is his own statements.  As previously noted, the Board does not dispute that the Veteran may have been exposed to depleted uranium in service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion on the etiology of non-Hodgkin's lymphoma, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, none of the proffered lay statements indicate that the statement provider had the requisite knowledge of providing a determination of the etiology of his non-Hodgkin's lymphoma.    

The most probative evidence of record does not support finding that the Veteran's non-Hodgkin's lymphoma developed due to service, including his claimed exposure to depleted uranium.  The Veteran did not receive a diagnosis of non-Hodgkin's lymphoma until over 15 years following his active duty service.  As such, his non-Hodgkin's lymphoma clearly did not develop during his period of active duty or within a year of his separation from such duty.  Furthermore, the lengthy period following service prior to any shown manifestation of the Veteran's non-Hodgkin's lymphoma weighs against a direct theory of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Additionally, the most probative medical evidence of record, the October 2013 VA medical opinion, specifically found that the non-Hodgkin's lymphoma did not develop due to the Veteran's claimed exposure to depleted uranium.  These findings were also consistent with the medical treatise evidence of record.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for non-Hodgkin's lymphoma, including as due to exposure to depleted uranium, is denied.  

III. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A.  Right Knee Increased Rating Claims

1.  Applicable Laws

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

In determining the degree of limitation of motion, the provisions of 38 C.F.R.  §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App.  417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations for separate and distinct symptomatology under 38 C.F.R. § 4.14 is possible, however, where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The normal range of knee motion for VA purposes is from zero degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Disability of the knee may be rated on the basis of limitation of motion.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted with extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Symptoms associated with the removal of semilunar cartilage warranted a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Impairment in the form of recurrent subluxation or lateral instability warrants a 10 percent rating if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R.  § 4.71a, Diagnostic Code 5257.  

Genu recurvatum, ankylosis, and impairment of the tibia and fibula as a result of nonunion or malunion are not indicated in this case.  Thus, those particular criteria do not apply.  38 C.F.R.  § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Degenerative or traumatic arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups will warrant a 10 percent rating.  Absent limitation of motion, a 20 percent rating is warranted for x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board must address which diagnostic codes related to loss of function due to pain and limitation of motion are applicable but do not result in rating the same manifestations under different diagnostic codes.  38 C.F.R. § 4.14.  In VAOPGCPREC 23-97, 62 Fed. Reg.  63,604 (1997), the VA Office of General Counsel held that a knee disability rated under Diagnostic Code 5257 for impairment due to subluxation or lateral instability may also be rated under other diagnostic codes for a manifestation of limitation of motion.  

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

Additionally, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed.  Reg. 59990 (2004).  In a precedent opinion by VA General Counsel, it held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  Id.  

Limitation of motion, however, is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98 (Aug.  14, 1998).  Therefore, separate ratings under Diagnostic Codes 5259 and Diagnostic Codes 5003/5010 are not appropriate because painful motion including locking is already considered under Diagnostic Code 5259.  Similarly, separate ratings under Diagnostic Code 5258 and Diagnostic Codes 5003/5010 are not appropriate because Diagnostic Code 5258 also contemplates manifestations of limited motion including locking as a result of dislocated cartilage.  

2.  Right Knee Historical Background

In a March 2009 rating decision, the RO continued two separate 10 percent disability ratings for the right knee, one for instability (under Diagnostic Code 5257) and the other for patellofemoral syndrome with degenerative arthritis (previously evaluated as patellofemoral degenerative joint disease) (under Diagnostic Code 5010-5260).    

Prior to the current appeal period, a June 1999 VA X-ray documented that the Veteran had minor arthritic changes of the right knee.  The year before, in November 1998, a VA X-ray found a normal study of the right knee.  VA medical records of record generally document complaints of, or treatment for, numerous disorders, but do not provide findings for rating purposes.

In January 2009, the Veteran underwent a VA examination.  The Veteran complained of pain, weakness, stiffness, swelling, heat, instability, giving way, "Locking", fatigability and lack of endurance.  He also reported daily, moderate flare ups of a stiff and weak knee that would last for hour and caused by extended use.  He further reported the use of a cane for stability.  

The January 2009 VA examiner determined that there was no ankylosis and a range of motion of flexion from 0 to 120 degrees and extension to 0 degrees.  The VA examiner further found that the medial, lateral, anterior cruciate, posterior cruciate ligaments were normal. Furthermore, the medial and lateral meniscus was normal.   

The January 2009 VA examiner found on initial range of motion that there was no pain, fatigue, lack of endurance or incoordination.  There was weakness.  There was also no objective evidence of painful motion, edema, effusion, instability or weakness; there was tenderness.  There was no redness, heat or abnormal movement; there was guarding.  Range of motion did not change following repetition.  However, the examiner noted fatigue and weakness, but that there was no pain, lack of endurance or incoordination; there was a normal gait.

A May 2010 VA X-ray documented tricompartment degenerative joint disease.  

In September 2011, the Veteran underwent another VA examination.  The Veteran complained that since his discharge from the National Guard and Army Reserves his right knee has continued to hurt, swell and feel that it "gives way" at time.  The examiner noted that the Veteran stated that he had a cane, but that it was for his fibromyalgia.  He denied swelling, erythema, heat and using knee braces.  He was independent in his activities of daily living and could drive.  He also reported pain during flare-ups, 5 times a week, for minutes, and denied having surgery.  The examiner noted that although the Veteran claimed that his right knee has given way, there has not been any radiographic imaging to confirm whether or not he has any instability or torn ligaments.

The September 2011 VA examiner found   no right knee warmth or erythema.  There was mild effusion and moderate crepitus, but no scars, bony deformity or ankylosis.  The examiner determined that the right knee was stable; there was negative testing, though the Veteran voiced pain with testing.  Range of motion was from 0 degrees extension to 121 degrees flexion.  Following repetitive motion, range of motion was from 0 degrees extension to 114 degrees flexion.  The Veteran appeared to be additionally limited by pain.  There was no fatigability, weakness, or incoordination.  

The September 2011 VA examiner noted that a September 2011 MRI indicated degenerative change of the medial femoral tibial joint and patellofemoral joint with hypertrophic spurring; moderate joint effusion consistent with synovitis and a complex tear and/or degeneration of the posterior horn and body of the medial meniscus.  The VA examiner diagnosed the Veteran with right knee patellofemoral pain syndrome with degenerative arthritis.  She noted that the MRI finds degenerative changes, joint effusion with synovitis and a complex tear and/or degeneration of the posterior horn and body of the medial meniscus.  

3.  Right Knee Analysis 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the instant case, the Board notes that the Veteran right knee disability is currently characterized as instability (under Diagnostic Code 5257) and patellofemoral syndrome with degenerative arthritis (under Diagnostic Code 5010-5260).    However, for the below reasons, the Board finds that the right knee patellofemoral syndrome with degenerative arthritis is more appropriately rated under Diagnostic Code 5258 for cartilage, semilunar, dislocated with frequent episodes of locking, pain and effusion into the joint.

The Board initially notes that the RO appears to have rated the Veteran under Diagnostic Code 5010 for traumatic arthritis.  No medical evidence of record documents a diagnosis of traumatic arthritis.  Therefore, rating the Veteran under Diagnostic Code 5010 is not warranted. 

However, the evidence does show that the Veteran has degenerative arthritis, established by X-ray evidence, such that a rating under Diagnostic Code 5003 for degenerative arthritis could be applicable.  Under those criteria, arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned.

The Veteran has demonstrated some limitation of motion of the knee.  His range of motion have include from 0 to 120 degrees (January 2009 VA examination) and from 0 to 121 degrees (0 to 114 degrees following repetitive motion) (September 2011 VA examination).  

Based on the foregoing, the objective medical evidence shows that the Veteran's right knee does not have flexion limited to 45 degrees or less, such that a compensable rating for limitation of flexion alone (under Diagnostic Code 5260) would be warranted.  

Additionally, a compensable rating under for limitation of extension (under Diagnostic Code 5261) would not be warranted, as the evidence demonstrates that the Veteran's right knee extension was limited to 10 degrees or more.  

The Board finds that the Veteran's limitation of motion of the right knee is manifested by extension to zero degrees and flexion to over 100 degrees, even after repetitive motion and in consideration of pain.  In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in functional loss of extension of 10 degrees or more or of flexion of 45 degrees or more.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260 or 5261 for his right knee disability.

As previously noted, the Veteran has degenerative joint disease of the right knee, based on X-rays.  Diagnostic Code 5003 provides that such degenerative arthritis can be rated at 10 percent for noncompensable limitation of motion.  As such, the Veteran could be correctly rated under Diagnostic Code 5003-5260, for 10 percent based on his arthritis with noncompensable limitation of flexion.  

The Board has considered whether the Veteran is entitled to a higher rating under Diagnostic Code 5003; however, as there is no X-ray evidence of involvement of two or more major joints, a 20 percent rating is not warranted under Diagnostic Code 5003 for the Veteran's knee disability.

However, the record shows that the Veteran also has joint effusion with synovitis and a complex tear and/or degeneration of the posterior horn and body of the medial meniscus. (September 2011 VA examination and September 2011 MRI report).  As such, a 20 percent rating, under Diagnostic Code 5258 for dislocated, semilunar cartilage, with frequent episodes of "locking," pain and effusion into the joint may be warranted.

The Board notes that a 20 percent disability rating under Diagnostic Code 5258 cannot be combined with a 10 percent disability rating under Diagnostic Code 5003-5260 for arthritis with noncompensable limitation of flexion.  As noted above, limitation of motion is a relevant consideration under Diagnostic Code 5258.  VAOGCPREC 9-98 (Aug.  14, 1998).  As the Veteran would have a higher rating under Diagnostic Code 5258 than under 5003-5260, the Board finds that a 20 percent rating under Diagnostic Code 5258 is thus warranted (rather than the 10 percent disability rating he would receive under Diagnostic Code 5003-5260).

The Board has also considered whether the Veteran is entitled to an increased, separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  The Board notes that the September 2011 VA examiner did note that the Veteran did appear pained when tested for laxity and that he also provided testimony during his March 2011 Board hearing as to instability.  The Veteran, as a layperson is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert, supra.  

However, there is no competent, i.e., clinical, evidence of instability or subluxation of the right knee, much less moderate subluxation or lateral instability that would be necessary for 20 percent disability rating.  Rather, the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation.  (January 2009 and September 2011 VA examinations).   As such, the Board finds that a disability rating in excess of 10 percent for right knee instability is not warranted.

The Board has also considered rating the Veteran under Diagnostic Code 5259 (pertaining to symptomatic removal of semilunar cartilage).  However, the Veteran has not undergone cartilage removal.  Indeed, the Veteran himself has denied having surgery.  (September 2011 VA examination).  As such, Diagnostic Code 5259 would not be applicable.  

Similarly, both VA examiners specifically found that the Veteran does not have ankylosis.  There have been no medical findings of ankylosis, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the knee under Diagnostic Codes 5256, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected right knee disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the right knee disability does not result in functional loss that more nearly approximates the ratings provided.  In this regard, despite such reports, his flexion and extension are not limited to a compensable degree.  Additionally, as discussed previously, the competent evidence fails to demonstrate moderate instability or subluxation.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address and which the Board has not found to be non credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the right knee pathology.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the service-connected right knee disability.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for right knee instability.  However, the Board has found that a 20 percent disability rating, and no higher, is warranted under Diagnostic Code 5258 for dislocated semilunar cartilage (rather than the previously granted 10 percent disability rating for limitation of motion and arthritis for patellofemoral pain syndrome of the right knee, with arthritis). 

B.  Bilateral Hearing Loss Increased Rating Claim

1.  Applicable Law

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective April 15, 2010.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation. Therefore, he alleges that he is entitled to an initial compensable rating for such disability.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

2.  Historical Background and Analysis

As noted in the Introduction section of this decision, in a March 2014 decision, the AOJ granted service connection for endolymphatic hydrops with bilateral hearing loss and tinnitus, with a 100 percent disability rating, effective March 22, 2011.  As such, the Board will consider the Veteran's increased rating claim for his bilateral hearing loss as one for a compensable rating prior to March 22, 2011.

VA medical records generally document treatment for various disorders.  However, they do not include findings relative to rating the bilateral hearing loss.

In January 2009, the Veteran underwent a VA examination for bilateral hearing loss.  The Veteran complained of difficulty hearing around other noise.  

The audiogram reveals that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
15
15
50
85
41
LEFT
20
30
45
80
44

Word recognition testing revealed speech recognition ability of 84 percent bilaterally.  No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level II hearing in each ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level II hearing in each ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

In a September 2009 VA audiological examination, the Veteran reported difficulty understanding speech in background noise.

The VA examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
20
45
80
41.25
LEFT
20
20
55
80
43.75

Word recognition testing revealed speech recognition ability of 92 percent on the right side and 88 percent on the left side.  No exceptional pattern of hearing loss is demonstrated.  These audiometry test results equate to Level I hearing in the right ear and Level II hearing in the left ear using Table VI. 38 C.F.R. § 4.85. Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level II hearing in the left ear results in a noncompensable disability rating. 38 C.F.R. § 4.85.

In May 2010, the Veteran underwent audiological re-evaluation by VA. The Veteran again reporting difficulty understanding speech in background noise.

The VA examination revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
25
50
80
45
LEFT
20
20
60
85
46.25

Word recognition testing revealed speech recognition ability of 96 percent bilaterally.  There was no exceptional pattern of hearing loss.  The test results equate to Level I hearing bilaterally using Table VI. 38 C.F.R. § 4.85.  after applying those findings to Table VII, only a noncompensable disability rating is warranted. 38 C.F.R. § 4.85.

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86(b).

Therefore, the Board finds that, for the entire appeal period, the Veteran has no worse than Level II hearing in each ear.  As such, he is not entitled to a compensable rating for his bilateral hearing loss.
 
To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty understanding speech, particularly in the presence of background noise, he is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Despite the foregoing, the Board acknowledges the Veteran's reports of difficulty hearing in the presence of background noise.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met. See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

C.  Extra-Schedular Consideration 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right knee symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran has been assigned two separate ratings, one for patellofemoral pain syndrome of the right knee, with arthritis, and symptomatic dislocated semilunar cartilage (which includes consideration of painful motion) and the other for instability.  There are no additional symptoms of his right knee that are not addressed by the rating schedule, as that rating code contemplates pain and other symptoms resulting in limitation of motion.  

The Board has also considered the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule. While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty hearing in the presence of background noise, the Board finds that the Veteran's bilateral hearing loss is fully addressed by the rating criteria under which such disability is rated. Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss. Therefore, the Board finds that such manifestations of the bilateral hearing loss are contemplated by the rating schedule.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's knee disability may interfere with his employment, the Board notes that the Veteran has reported being able to work with his knee, with restrictions.  (September 2011 VA examination).  With regard to any difficulty he may have had to work due to knee flare-ups, such interference is addressed by the schedular rating criteria.  Also, the May 2010 VA examiner found that the Veteran's bilateral hearing loss would not prevent him from obtaining or maintaining employment.   See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has not raised the issue in regard to the right knee or bilateral hearing loss and his September 2011 and May 2010 VA examiners did not find that such respective disabilities precluded employment.  The Board further notes that the Veteran is currently rated at 100 percent disabled.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.


ORDER

Service connection for non-Hodgkin's lymphoma is denied.

A rating in excess of 10 percent for a right knee disability with instability (under Diagnostic Code 5257) is denied.

A disability rating of 20 percent, and no higher, for patellofemoral pain syndrome of the right knee, with arthritis, (under Diagnostic Code 5258 for dislocated semilunar cartilage), is granted, subject to the legal authority governing the payment of compensation.

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


